UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2010 001-33444 (Commission File Number) Eurand N.V. (Exact Name of Registrant as Specified in Its Charter) Not Applicable (Translation of registrant’s name into English) Olympic Plaza Fred. Roeskestraat 123 1msterdam, The Netherlands (Address of principal corporate office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-F þ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- INFORMATION CONTAINED IN THIS FORM 6-K REPORT On November 5, 2010, Eurand N.V. (“Eurand) held a telephone conference call to discuss the Company’s financial results for the fiscal quarter ended September 30, 2010.A copy of the call transcript is attached as Exhibit 1 to this Form 6-K. The information in this 6-K shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Exhibits: Exhibit # Description 1 Transcript from Eurand N.V.’s earnings call held on November 5, 2010 announcing results of operations for the fiscal quarter ended September 30, 2010 EXHIBIT INDEX Exhibit # Description 1 Transcript from Eurand N.V.’s earnings call held on November 5, 2010 announcing results of operations for the fiscal quarter ended September 30, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 8, 2010 EURAND N.V. (Registrant) By: /s/ Manya S. Deehr Manya S. Deehr Chief Legal Officer
